DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1-18, 20, and 21 are currently pending.
Claims 3 and 4 are currently withdrawn.

Claim 19 is canceled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ghirardi et al. (US 2014/0217728), (hereinafter, Ghirardi).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



    PNG
    media_image1.png
    788
    447
    media_image1.png
    Greyscale


Re Clm 1:  Ghirardi discloses (see Figs. 1-6) a duct arrangement, comprising:
a duct (see the duct) extending along a centerline axis; 
a flange (see the flange) coupled to an end of the duct; and 
a balking feature (120, 121, 123, and 122) coupled to a distal surface of the duct, 
wherein the balking feature is configured to align a clamp with the flange (the balking feature is made to or is capable of aligning a clamp with the flange), and the balking feature extending axially towards the flange from the duct in a cantilevered 
Re Clm 2:  Ghirardi discloses (see Figs. 1-6) the balking feature physically interferes with the clamp in response to the clamp being misaligned with the flange (see the Figs. above).  
Re Clm 5:  Ghirardi discloses (see Figs. 1-6) that the balking feature is welded to the distal surface of the duct, (paragraphs [0011 and 0016] – sheet metal and paragraphs [0012, 0017, 0025] – welding, and claim 17 – welding. 
Re Clm 6:  Ghirardi discloses (see Figs. 1-6) that wherein the balking feature comprises a piece of sheet metal (paragraphs [0011 and 0016] – sheet metal).  
Re Clm 7:  Ghirardi discloses (see Figs. 1-6) that the balking feature is flexible in a radial direction (due to the lever arm, material being metal, and the thinness of the material (see above) the balking feature is made to or is capable of being flexible in a radial direction).  
Re Clm 8:  Ghirardi discloses (see Figs. 1-6) that the balking feature is flexible in a circumferential direction (due to the lever arm, material being metal, and the thinness 

The following is an alternative rejection of claim 1 for rejecting claim 9.


    PNG
    media_image2.png
    817
    496
    media_image2.png
    Greyscale


Re Clm 1:  Ghirardi discloses (see Figs. 1-6) a duct arrangement, comprising:
a duct (see the duct) extending along a centerline axis; 
a flange (see the flange) coupled to an end of the duct; and 
a balking feature (22, 21, and 23) coupled to a distal surface of the duct,
wherein the balking feature is configured to align a clamp with the flange (the balking feature is made to or is capable of aligning a clamp with the flange), and the 
Re Clm 9:  Ghirardi discloses (see Figs. 1-6) that the balking feature is tapered (see Fig. 3 where the balking feature 22, 21, and 23 taper between 22 and 23).  

Re Clm 10:  Ghirardi discloses (see Figs. 1-6) a duct arrangement, comprising: 98228US01 1563847.18100 4828-1000-8650 
a first duct (see one of the ducts) comprising a first flange (see one of the flanges); 
a second duct (see the other ducts) comprising a second flange (see the other flanges); 
a clamp (see the clamp) surrounding the first flange and the second flange,
wherein the clamp comprises a first segment and a second segment (the first and second segment are separated by 120, 121, 123, and 122); 
a balking feature (120, 121, 123, and 122) coupled to the first duct and extending from the first duct in a cantilevered manner (cantilevered is defined as to construct as or in the manner of a cantilever and cantilever is defined as construction extending 
wherein the balking feature prevents the clamp from being installed over the first flange and the second flange unless the gap is aligned with the balking feature (the balking feature is made to or is capable of prevents the clamp from being installed over the first flange and the second flange unless the gap is aligned with the balking feature).  
Re Clm 11:  Ghirardi discloses (see Figs. 1-6) that wherein the first segment is hinged (see above).  
Re Clm 12:  Ghirardi discloses (see Figs. 1-6) that the second segment is hinged (see above).  
Re Clm 13:  Ghirardi discloses (see Figs. 1-6) that the balking feature comprises a piece of sheet metal (paragraphs [0011 and 0016] – sheet metal).  
Re Clm 14:  Ghirardi discloses (see Figs. 1-6) that the balking feature is flexible in a radial direction (do to the lever arm, material being metal, and the thinness of the material (see above) the balking feature is made to or is capable of being flexible in a radial direction).  

Re Clm 16:  Ghirardi discloses (see Figs. 1-6) that the clamp comprises a V-band clamp (see the band in Figs. 2, 3, and 5).  
Re Clm 17:  Ghirardi discloses (see Figs. 1-6) that the first flange is compressed against the second flanged in response to the clamp being tightened (the first flange is compressed against the second flanged in response to the clamp being tightened, note the limitation does not require abutment but a general direction).
Re Clm 20:  Ghirardi discloses (see Figs. 1-6) the balking feature is located at a latch side of the clamp (the clamp is circular in nature and circulars structures do not have a side, however, the opening where the clamp is has two parts, so if the clamp is split equally through the middle of the opening and the clamp and the balking feature then the balking feature is located at a latch side of the clamp on either of the opening’s two parts or side, alternatively, the clamp has a front side and a back side and the balking feature is at least located at a latch side of the clamp, alternatively, the clamp has an inside and an outside and the balking feature is at least located at a latch side of the clamp on the outside).

Allowable Subject Matter
s 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/29/2021 (originally filed 12/18/2020) have been fully considered but they are not persuasive. 
Applicant argues, on page 5 line 1 through page 8 line 3, that that Ghirardi fails disclose the balking feature extending axially towards the flange from the duct in a cantilevered manner when the clamp is in an installed position.
This is not persuasive.
Ghirardi disclose the balking feature extending axially towards the flange from the duct in a cantilevered manner when the clamp is in an installed position.  It is noted that cantilevered can be defined as to construct as or in the manner of a cantilever; and cantilever can be defined as construction extending horizontally well beyond its vertical support. It is noted that applicant’s specification does not define what constitutes as a cantilevered manner, and accordingly, the broadest reasonable interpretation of “a cantilevered manner” has been applied.  Thus, Ghirardi disclose the balking feature extends axially towards the flange from the duct in a cantilevered manner when the clamp is in an installed position, because the balking feature, as constructed, extends horizontally well beyond its vertical support.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/JAMES A LINFORD/Examiner, Art Unit 3679                                                                                                                                                                                                        02/11/2021